UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7026


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSH L. KIM, a/k/a Chico,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:07-cr-00042-JRS-2)


Submitted:   September 17, 2012          Decided:   September 26, 2012


Before WILKINSON, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Josh L. Kim, Appellant       Pro Se.      Angela Mastandrea-Miller,
Assistant United States      Attorney,     Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Josh L. Kim appeals the district court’s order denying

his   18   U.S.C.    § 3582(c)(2)   (2006)   motion    for    reduction   of

sentence.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       United States v. Kim, No. 3:07-cr-00042-JRS-2

(E.D. Va. June 5, 2012).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument    would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                     2